          Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :         CRIMINAL ACTION
                                              :
                 v.                           :
                                              :
ABRAHAM DELEON MEDINA                         :         NO. 15-554


                                MEMORANDUM OPINION

Savage, J.                                                                   April 22, 2021

         Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Abraham DeLeon Medina, a prisoner at USP Lewisburg,

contends that his serious health condition and the COVID-19 pandemic constitute

extraordinary and compelling reasons warranting a reduction of his sentence. Medina

claims that he is not a danger to the community, and that he suffers from obesity, which

places him at greater risk of severe illness or death from COVID-19. The government

argues that Medina’s health condition is appropriately managed in prison, and he

presents a danger to the community, citing the nature of his drug and firearm offenses.

         On December 21, 2015, Medina pled guilty to one count of conspiracy to distribute

heroin     and    methamphetamine,     two   counts   of   possession   of    heroin   and

methamphetamine, and one count of possession of a firearm in furtherance of a drug

trafficking offense. On January 10, 2018, Medina was sentenced to 95 months’

imprisonment followed by ten years of supervised release. He has been in custody since

September 17, 2015. He is scheduled to be released on June 16, 2022. He had no prior

criminal history, and he has had no disciplinary infractions while in prison. Medina is 30

years old and suffers from obesity.



                                             1
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 2 of 20




      After considering all the factors set forth in 18 U.S.C. § 3553(a) and the

circumstances of Medina’s compromised health, the COVID-19 pandemic, the risk of

contracting COVID-19 at his facility and the close proximity of his release date, we

conclude that Medina has presented an extraordinary and compelling reason warranting

a sentence reduction. We also find that he is not a danger to the community. Therefore,

we shall grant his motion and reduce his sentence.

                                Compassionate Release

                           The Historical Statutory Framework

      A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

      Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific

extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances.

      Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides a reduction may be warranted by an “extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A)



                                            2
            Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 3 of 20




through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it delegated the Bureau

of Prisons (“BOP”) Director to define what “other reasons” qualify under subdivision 1(D).

Id.

        In exercising its delegated authority, the BOP issued Program Statement 5050.49

setting forth its criteria for compassionate release. 1 The Program Statement included

criteria for granting requests based on medical, age and family circumstances. It also

listed factors to be considered for all requests. 2 After passage of the First Step Act (FSA),

the BOP amended the Program Statement outlining the circumstances that it deemed

may justify relief. 3 However, those circumstances were limited to the same bases

identified by the Sentencing Commission – medical, age and family circumstances.

Significantly, despite having been given the authority to do so, the BOP has not identified

what other reasons may support compassionate release.

        Until Congress amended the compassionate release statute in the FSA, the BOP

had the exclusive authority to move for a sentence reduction. 4 With that authority came


        1 U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.49 (Aug. 12,

2013), available at https://www.bop.gov/policy/progstat/5050 049 CN-1.pdf.

        2  Id. at 3-10. Similar to the Section 3553(a) factors, these factors include the nature and
circumstances of the offense, the defendant’s criminal history, comments from victims, unresolved
detainers, supervised release violations, institutional adjustments, disciplinary infractions, the defendant’s
personal history derived from the Pre-Sentence Report, the length of the defendant’s sentence and the
amount of time served, the defendant’s current age, the defendant’s age at the time of the offense and
sentencing, any release plans and whether release minimizes the severity of the offense. Id. at 10.

        3  U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.50 (Jan. 17,
2019), available at https://www.bop.gov/policy/progstat/5050 050 EN.pdf. These changes include
requiring inmates be informed of the availability and process for sentence reductions, modifications to the
definition of “terminally ill,” requiring notice and assistance for terminally ill inmates, requiring requests for
terminally ill inmates be processed within 14 days, requiring notice and assistance for debilitated offenders
and specifying that inmates may file motions directly in court after exhausting administrative remedies or
30 days from the receipt of the request by the warden. Id. at 3.
        4“How the First Step Act Changed Federal Compassionate Release,” Compassionate Release: A
Project by Brandon Sample, Attorney at Law (2020), https://compassionaterelease.com/first-step-act-
compassionate-release/.

                                                        3
            Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 4 of 20




the sole responsibility for determining what reasons other than medical condition, age,

and family circumstances qualified as extraordinary and compelling. If the BOP did not

consider a defendant’s reason extraordinary and compelling and did not file a motion, the

defendant had no recourse to the courts. 5 Consequently, there was no way to discern

what circumstances, if any, constituted an extraordinary and compelling reason other than

the enumerated ones.

        The process changed when Congress passed the FSA in December 2018.

Congress displaced the BOP as the exclusive gatekeeper of motions for sentence

reductions. Now, a defendant, after exhausting administrative remedies, may move for a

reduction under 18 U.S.C. § 3582(c)(1)(A).

        Congress changed the process in reaction to the BOP’s inconsistent and

infrequent use of the compassionate release mechanism. The BOP had filed few

motions. 6 From 1984 to 2013, the BOP filed only approximately 24 motions annually. 7

From 2013 to 2017, of the 5,400 applications for compassionate release, the BOP

approved only six percent. 8 During that period, 266 people who had requested

compassionate release died while awaiting the BOP’s determination to file motions on

their behalf. 9 The Inspector General’s report finding that the BOP rarely moved for



        5   Id.

        6United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“The First Step Act was passed
against the backdrop of documented infrequency with which the [BOP] filed motions for a sentence
reduction on behalf of defendants.”).

        7Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.
Sentencing Comm’n (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)).

        8   “How the First Step Act Changed Federal Compassionate Release,” supra note 4.

        9   Id.


                                                    4
            Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 5 of 20




compassionate release under its own policies led the Sentencing Commission to amend

its policy to encourage the BOP to use the mechanism more frequently. See “§ 1B1.13

(Policy Statement) – Compassionate Release,” U.S. Sentencing Commission (2016),

https://www.ussc.gov/sites/default/files/elearning/2016-guideline-amendments/story

content/external files/Comp%20Release.pdf (announcing the broadening of eligibility

criteria for compassionate release to expand the pool of candidates).

       To exhaust administrative remedies, a defendant must first present his request for

compassionate release to the warden. After 30 days of submitting the request, the

defendant may move for compassionate release in the district court, whether the warden

has denied the request or has not acted. Id.; United States v. Raia, 954 F.3d 594, 595-96

(3d Cir. 2020).

       Medina has exhausted administrative remedies. He filed a written request with the

warden on October 27, 2020. 10 More than 30 days have passed since the warden

received Medina’s request. Therefore, we now consider the motion. 11

       The threshold issue is whether the COVID-19 pandemic is an extraordinary and

compelling reason for reducing the defendant’s sentence. Neither the Sentencing

Commission nor the BOP has determined that it is. Indeed, as we previously noted, they

have not identified any “other reasons” that qualify for a sentence reduction. Thus, the

question is whether, absent such a determination, a court may decide what is an

extraordinary and compelling reason for compassionate release.




       10   Def.’s Mot. to Red. Sent. at 2 (ECF No. 52).
       11  The government has also agreed to waive the exhaustion requirement in this case. Govt. Resp.
in Opp. to Def.’s Mot. to Red. Sent. at 5-6 (ECF No. 49).


                                                      5
            Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 6 of 20




       The Third Circuit has not ruled on this issue. 12 The Second, Fourth, Fifth, Sixth,

Seventh, Ninth, and Tenth Circuits have, holding that district courts have discretion to

determine what constitutes an “extraordinary and compelling” reason justifying

compassionate release. United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020);

United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v. Shkambi,

No. 20-40543, 2021 WL 1291609, at *4 (5th Cir. Apr. 7, 2021); United States v. Jones,

980 F.3d 1098, 1108 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. Aruda, No. 20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr.

8, 2021); United States v. McGee, No. 20-5047, 2021 WL 1168980, at *12 (10th Cir. Mar.

29, 2021). They reason that until the Sentencing Commission updates the policy

statements to reflect the FSA’s changes, there is no applicable policy statement for

prisoner-initiated motions for compassionate release. No circuit has held otherwise.

       The Sentencing Commission, for lack of a quorum, 13 has not updated Sentencing

Guideline Section 1B1.13, its commentary or application notes. The outdated guideline

does not take into account that the BOP is no longer the gatekeeper to the courts and the

sole determiner of what “other reasons” are extraordinary and compelling. The

Sentencing Commission itself recognizes that its policy statement and commentary are

outdated in light of the FSA’s changes. See “Compassionate Release,” The First Step Act

of 2018: One Year of Implementation, U.S. Sentencing Commission, at 47 (August 2020),

www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/


       12   This issue is pending appeal in the Third Circuit. See United States v. Andrews, No. 20-2768.

         13 The Sentencing Commission is currently unable to update Section 1B1.13 or its commentary

because it lacks the necessary quorum. “ESP Insider Express Special Edition: First Step Act,” U.S.
Sentencing Commission, Office of Education & Sentencing Practice at 5 (February 2019),
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special FIRST-STEP-Act.pdf.


                                                     6
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 7 of 20




2020/20200831 First-Step-Report.pdf. As the Commission acknowledges, “[t]he

statutory changes made by the First Step Act did not make any changes to the Guidelines

Manual, nor did the Act provide emergency amendment authority to the Commission.

Thus, the policy statement at § 1B1.13 does not reflect the First Step Act’s changes.” Id.

      It was not unreasonable for the Sentencing Commission to delegate the authority

to the BOP to define what was an extraordinary and compelling reason because the BOP

was the gatekeeper. The Commission had no need to issue a policy statement explicating

other reasons for granting motions because courts had no real role in deciding what was

a qualifying reason.

      Now, the courts have the power to grant motions without the BOP’s moving or

approving them. To permit the BOP to define what reasons qualify for compassionate

release would essentially give it a gatekeeping role, one that Congress took from it.

      Given that the BOP is no longer the gatekeeper, it cannot set the policy for

compassionate release. It makes no sense to have the BOP determine what is an

extraordinary and compelling reason for reduction when it no longer exclusively controls

the process. It cannot make the rules. The Sentencing Commission’s policy statement is

premised on a process that Congress has replaced. The Commission, for reasons not of

its making, has not issued a new policy statement taking into account the change to the

process entrusting the courts with the power to grant sentence reductions upon a

defendant’s motion without the BOP’s input.

      The statute provides that a reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). There is

no longer any policy statement that applies because Congress changed the process,



                                            7
             Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 8 of 20




significantly diminishing the role of the BOP in it. There is no reason for the Sentencing

Commission, when it eventually has a quorum, to delegate authority to the BOP to decide

what “other reasons” qualify as extraordinary and compelling.

        Not to implement these changes now would frustrate the will of Congress, which

intended that compassionate release be used more often and on a broader scope. See

First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), entitled

“Increasing the Use and Transparency of Compassionate Release.” 14 Legislative history

supports this conclusion. Senator Cardin explained: “[T]he bill expands compassionate

release under the Second Chance Act and expedites compassionate release

applications.” 164 Cong. Rec. 192, at S7314, 2018 WL 6350790 (Dec. 5, 2018). See also

164 Cong. Rec. 201, at H10362 (Dec. 20, 2018) (statement of Rep. Nadler) (“The prison

reform provisions of this bill also include a number of very positive changes, such as . . .

improving application of compassionate release”).

        To continue relying on BOP criteria and allowing the BOP to delineate the grounds

for a sentence reduction under Section 3582(c)(1)(A) would be inconsistent with the

amended statute. It would allow the BOP to continue exercising a gatekeeping role by

defining or limiting the grounds for compassionate release. Likewise, the Sentencing

Commission’s outdated guideline and commentary is inconsistent with the letter and the




        14   The title and preamble of an act can provide insight into its meaning. See A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts § 34, at 218 (2012) (Preambles “set forth the assumed facts
and the purposes that the majority of the enacting legislature . . . had in mind, and these can shed light on
the meaning of the operative provisions that follow”); Almendarez-Torres v. United States, 523 U.S. 224,
234 (1998) (quoting Trainmen v. Baltimore & Ohio R. Co., 331 U.S. 519, 528–529 (1947)) (“We also note
that ‘the title of a statute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about
the meaning of a statute.”); I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189 (1991) (“[T]he
title of a statute or section can aid in resolving an ambiguity in the legislation’s text.”).


                                                         8
            Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 9 of 20




spirit of the current compassionate release statute. 15 On the other hand, a court

determining what constitutes a qualifying extraordinary and compelling reason is not

inconsistent with any policy statement issued by the Sentencing Commission. There is

no applicable policy statement to the contrary. Thus, we conclude that a court has the

authority and responsibility to determine what is an extraordinary and compelling reason

for a sentence reduction under Section 3582(c)(1)(A).

                                             COVID-19

       We now consider whether the COVID-19 pandemic and its impact on the prison

population in a given case may warrant relief under Section 3582(c)(1)(A).

       A generalized, non-specific threat of harm due to the COVID-19 pandemic alone

is not a sufficient reason to grant compassionate release. As the Third Circuit stated, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” Raia, 954 F.3d at 597.

See also United States v. Roeder, 807 F. App’x 157, 161 (3d Cir. 2020) (“[T]he existence

of a widespread health risk is not, without more, a sufficient reason for every individual

subject to a properly imposed federal sentence of imprisonment to avoid or substantially

delay reporting for that sentence.”).

       To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age, and the risk of contracting COVID-19 at the defendant’s

facility. None of these reasons alone is an extraordinary or compelling reason. Health

complications without the risk of COVID-19 at a particular institution do not warrant


       15  The Guidelines Manual Commentary is authoritative unless it violates a federal statute or is
inconsistent with the guideline. United States v. Stinson, 508 U.S. 36, 38 (1993).

                                                  9
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 10 of 20




release. Similarly, the fact that a facility may have confirmed cases of COVID-19 does not

justify release if the defendant is not at risk due to age or other medical conditions.

However, a combination of these circumstances may rise to the level of “extraordinary

and compelling.” Hence, each case must be determined by the facts unique to the

defendant.

        1. Background on the COVID-19 pandemic

        The novel coronavirus, or SARS-CoV-2, is a virus that causes COVID-19, a

serious respiratory disease that makes people severely ill, requiring hospitalization and

in some cases leading to death. 16 COVID-19 is estimated to be ten times more lethal than

the seasonal flu, with about 20% of infected patients requiring hospitalization. 17 As of April

22, 2021, COVID-19 has infected over 143 million people worldwide, resulting in over 3

million deaths. 18

        COVID-19 is highly infectious and spreads through respiratory droplets produced

from talking, coughing or sneezing. 19 Many infected people are asymptomatic but may


         16 See “Q&A on coronaviruses (COVID-19),” World Health Organization (Apr. 17, 2020),

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-hub/q-a-
detail/q-a-coronaviruses.

          Like COVID-19, Severe Acute Respiratory Syndrome (SARS), first identified in 2003, is caused by
a coronavirus known as SARS-CoV. “COVID-19 vs. SARS: How Do They Differ?,” Healthline (April 29,
2020), https://www.healthline.com/health/coronavirus-vs-sars. Middle East Respiratory Syndrome (MERS),
first identified in 2012, is caused by a coronavirus known as MERS-CoV. Id. SARS and COVID-19 share
many similarities, including their method of transmission, their symptoms, and the dangers they pose to
certain at-risk groups. Id.

        17 Pien Huang, “How The Novel Coronavirus And The Flu Are Alike . . . And Different,” NPR (Mar.
20, 2020), https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus
and-the-flu-are-alike-and-different; “Similarities and Differences between Flu and COVID-19,” Centers for
Disease Control and Prevention (July 10, 2020), https://www.cdc.gov/flu/symptoms/flu-vs-covid19.htm.

         18  “WHO Coronavirus Disease        (COVID-19)    Dashboard,”    World   Health   Organization,
https://covid19.who.int/ (updated daily).
        19   Id.


                                                   10
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 11 of 20




still transmit the virus. 20 In fact, experts believe that asymptomatic people may be one of

the driving forces behind the spread of the outbreak. 21 The only way to slow the spread

of COVID-19 is to conduct widespread testing, and enforce wearing face masks in public

settings and other social distancing measures. 22

        The United States is the world leader in COVID-19 diagnoses, with over 31 million

confirmed cases and more than 560,000 deaths. 23 The number of confirmed cases in the

United States continues to rise. 24 The federal government and every state declared states

of emergency, with more than half of the states and the District of Columbia imposing

lockdown restrictions on their residents at different times and for varying periods of time. 25

The Third Circuit has recognized that the COVID-19 pandemic “has given rise to




        20 “Transmission of SARS-CoV-2: implications for infection prevention precautions,” World Health

Organization (July 9, 2020), https://www.who.int/news-room/commentaries/detail/transmission-of-sars-
cov-2-implications-for-infection-prevention-precautions; Nathan Furukawa, John Brooks and Jeremy Sobel,
“Evidence Supporting Transmission of Severe Acute Respiratory Syndrome Coronavirus 2 While
Presymptomatic or Asymptomatic,” 26.7 EID Journal (July 2020), https://wwwnc.cdc.gov/eid/article/
26/7/20-1595 article.

        21 Seyed Moghadas, Meagan Fitzpatrick, Pratha Sah, Abhishek Pandey, Affan Shoukat, Burton

Singer and Alison Galvani, “The implications of silent transmission for the control of COVID-19 outbreaks,”
PNAS (July 6, 2020), https://www.pnas.org/content/early/2020/07/02/2008373117.

        22   “WHO Coronavirus Disease         (COVID-19)    Dashboard,”    World    Health   Organization,
https://covid19.who.int/ (updated daily).
       23 Donald McNeil, Jr., “The U.S. Now Leads the World in Confirmed Coronavirus Cases,” The New

York Times (Mar. 26, 2020), https://www.nytimes.com/2020/03/26/health/usa-coronavirus-cases.html;
“WHO Coronavirus Disease (COVID-19) Dashboard,” supra note 22.

        24 Alexis C. Madrigal & Robinson Meyer, How the Coronavirus Became an American Catastrophe,
The Atlantic (Mar. 21, 2020), https://www.theatlantic.com/health/archive/2020/03/how-many-americans-
are-sick-lostfebruary/608521/.

         25 See Rachel Treisman, “Which States Are Reopening? A State-By-State Guide,” NPR (June 29,

2020), https://www.npr.org/2020/03/12/815200313/what-governors-are-doing-to-tackle-spreading-corona
virus; “Lockdowns, closures: How is each US state handling coronavirus?” Al Jazeera (Apr. 14, 2020),
https://www.aljazeera.com/news/2020/03/emergencies-closures-states-handling-coronavirus-2003172133
56419.html.


                                                   11
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 12 of 20




exceptional and exigent circumstances that require the prompt attention of the courts.”

Roeder, 807 F. App’x at 161.

        2. Medina’s medical condition

        The Centers for Disease Control and Prevention (CDC) have identified a number

of health conditions and complications that place individuals at greater risk of severe

illness, hospitalization and death from COVID-19. Among these risk factors is obesity. 26

Obesity is linked to impaired immune function and decreased lung capacity, and can triple

the risk of hospitalization. 27 The risk is particularly pronounced in people under the age

of 65. 28 Between March and November 2020, approximately 30% of COVID-19 related

hospitalizations in the United States were attributed to obesity. 29

        According to the CDC, individuals are classified as “overweight” if their body mass

index (BMI) score is greater than 25, “obese” if their BMI score is greater than or equal to

30, or “severely obese” if their BMI score is greater than or equal to 40. 30 The risk of

severe illness or death from COVID-19 “increases sharply with elevated BMI.”31 Medina’s

BMI score is between 38 and 38.9, classifying him as obese. 32



        26“People with Certain Medical Conditions,” Centers for Disease Control and Prevention (Mar. 29,
2021),           https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.

        27 “Obesity, Race/Ethnicity, and COVID-19,” Centers for Disease Control and Prevention (Mar. 22,

2021), https://www.cdc.gov/obesity/data/obesity-and-covid-19.html.

        28   Id.
        29   Id.

        30   “People with Certain Medical Conditions,” supra note 26.

        31   Id.

        32   Def.’s Mot. to Red. Sent. Ex. A.


                                                     12
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 13 of 20




        3. Risk of COVID-19 infection in prison

        In the United States, roughly 2.1 million adults are incarcerated. 33 The CDC has

recognized the particular vulnerability of incarcerated persons to COVID-19 infection in

its “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities.” According to the CDC, correctional and detention

facilities present “unique challenges for control of SARS-CoV-2 transmission among

[inmates], staff, and visitors.” 34 Incarcerated people live, work, eat, study and participate

in activities in congregate environments, with few options for social distancing due to

crowded conditions. 35 Daily staff movements, transfers of people between facilities and

systems, and visits from outsiders such as family or legal representatives create many

opportunities to introduce COVID-19 to a facility. 36 The high turnover rate at correctional

and detention facilities, as well as residents often coming from a variety of geographic

locations, adds to the risk. 37 See also Raia, 954 F.3d at 596 (noting that COVID-19 is “a

highly contagious respiratory virus which . . . exposes unique risks in population-dense

prison facilities”) (citations omitted).




        33 Laura Maruschak and Todd Minton, “Correctional Populations in the United States, 2017-2018,”
Office of Justice Programs: Bureau of Justice Statistics at 1-2 (August 2020), https://www.bjs.gov/content/
pub/pdf/cpus1718.pdf.

        34“Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities,” Centers for Disease Control and Prevention (July 14, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html.

        35   Id.

        36   Id.

        37   Id.


                                                   13
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 14 of 20




        These risks are real. As of June 16, 2020, the five largest known clusters of

COVID-19 in the United States grew inside correctional facilities. 38 In May, the number of

confirmed cases among prisoners doubled and deaths increased by 73 percent. 39 One in

seven tests conducted on prisoners was positive. 40 The majority of infected people in

prison are asymptomatic, but can still transmit the virus to more vulnerable people. 41

Since the outbreak began, 233 people in federal custody and 4 BOP staff members have

died from COVID-19. 42 Over 46,800 prisoners and 6,840 staff have tested positive. 43

There are confirmed active cases at 93 BOP facilities. 44 It is reported that incarcerated

persons are being infected at a rate more than 6.5 times higher than in the United

States. 45 To address the rapid spread of COVID-19 in federal prisons, Congress passed

the CARES Act authorizing the Attorney General to expand the use of home confinement

to protect vulnerable prisoners from COVID-19 infection. 46 Despite this legislative



        38Timothy Williams, et al., Coronavirus Cases Rise Sharply in Prisons Even as They Plateau
Nationwide (June 16, 2020), https://www.nytimes.com/2020/06/16/us/coronavirusinmates-prisons-jails.
html.

        39   Id.

        40   Id.

        41   Id.
        42   “COVID-19 Coronavirus” (updated daily), Federal Bureau of Prisons, https://bit.ly/2SOsQpe.

        43   Id.

        44   Id.
        45  “Defender Community Urges Legislative Action to Address COVID-19 Humanitarian Crisis in
Federal Prisons,” Federal Defender Services Office, Training Division (May 11, 2020) https://www.fd.org/
news/defender-community-urges-legislative-action-address-covid-19-humanitarian-crisis-federal; “BOP-
Reported Positive Tests for COVID-19 Nationwide,” Federal Defenders of New York (2020),
https://federaldefendersny.org/assets/uploads/BOP Numbers.4.20.pdf.
        46Coronavirus Aid, Relief, and Economic Security Act, H.R. 748 § 6002 at Div. B, Tit. II, Sec.
12003(b)(2)(2020) (“CARES Act”).


                                                     14
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 15 of 20




expansion, the BOP has transferred less than 5 percent of the individuals in its custody

to home confinement. 47

        Medina is incarcerated at USP Lewisburg, a facility with at least two confirmed

active cases of COVID-19 among inmates. 48 Since the pandemic began, 244 inmates

and 80 staff have contracted the virus and recovered. 49 Only 196 inmates out of the total

inmate population of 911 have been vaccinated. 50

        Many facilities, such as USP Lewisburg, report few or no cases of COVID-19.

These numbers do not tell the whole story. Testing at federal facilities has varied widely.51

Without more information on how much testing is conducted at a particular facility, “it is

possible that undetected cases are present” in these facilities, especially if the virus is

spreading in the state where the facility is located. See United States v. Asaro, No. 17-

127, 2020 WL 1899221, at *3 (E.D.N.Y. Apr. 17, 2020). See also United States v. Croft,

No. 95-496, 2020 WL 3871313, at *2 (E.D. Pa. July 9, 2020) (“[W]e note that FCI

Schuylkill has reported just one case of COVID-19 inside its facilities . . . . However, as

the Government admits, FCI Schuylkill has not implemented widespread testing for the

virus, so we cannot be certain of the true spread of infection at the prison.”); United States

v. Jones, No. 13-577-2, 2020 WL 3892960, at *5 (E.D. Pa. July 9, 2020) (“Without mass



        47   See “COVID-19 Coronavirus,” supra note 42.

        48   Id.
        49   Id.

        50   Id.; “USP Lewisburg,” Federal Bureau of Prisons, https://www.bop.gov/locations/institutions/
lew/.

       51 Luke Barr, “Questions remain about COVID testing at federal prisons as 2nd wave hits US,” ABC

News (Dec. 12, 2020), https://abcnews.go.com/Health/questions-remain-covid-testing-federal-prisons-2nd-
wave/story?id=74680192.


                                                      15
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 16 of 20




testing – and any detailed information about the current conditions at FCI McKean – the

Court may be getting a false picture. If the Court waits to act until the BOP confirms its

first case of COVID-19 at FCI McKean, it may be too late for vulnerable inmates like Mr.

Jones. The Court should not take that risk.”); United States v. Pabon, No. 17-165, 2020

WL 2112265, at *4 (E.D. Pa. May 4, 2020) (“Correctional facilities that have made the

decision to undertake mass testing have discovered dramatically higher numbers of

infected inmates than previously imagined.”) (citations omitted).

      We find that the combination of these circumstances rises to the level of

“extraordinary and compelling.” Medina suffers from a serious medical condition

associated with increased risk for COVID-19. He is housed at a facility where 246 inmates

have contracted the virus. He is at continual risk for infection due to USP Lewisburg’s

congregate living environment, which could prove fatal.

                                Danger to the Community

      Not every defendant who presents a qualifying extraordinary and compelling

reason is entitled to relief under Section 3582(c)(1)(A). The Section 3553(a) factors may

militate against a sentence reduction. Likewise, a Section 3142(g) finding that the

defendant may present “a danger to any other person or to the community” precludes a

sentence reduction. U.S.S.G. § 1B1.13(2).

      Before granting a motion for compassionate release based on an extraordinary

and compelling reason, a court must find that the defendant “is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). The applicable Section 3142(g) factors include “the nature and circumstances

of the offense charged,” “the history and characteristics of the person,” including “the



                                            16
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 17 of 20




person’s character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature

and seriousness of the danger to any person or the community that would be posed by

the person’s release.” 18 U.S.C. § 3142(g).

       The government argues that Medina presents a danger to the community due to

the nature and severity of his drug and firearm offenses. 52 It points out that Medina is only

30 years old and he committed these offenses at age 25, making recidivism more likely. 53

       Medina admitted his conduct and pled guilty. 54 He has demonstrated remorse. 55

He has no prior criminal history. He has not been disciplined for any misconduct while in

prison. He is not violent. Thus, we find that Medina does not present a danger to others

or the community.

                                         Section 3553(a) Factors

       Section 3582(c)(1)(A) requires a court to consider whether a sentence reduction is

warranted under the factors detailed in 18 U.S.C. § 3553(a) before granting a sentence

reduction. Section 3553(a) instructs district courts to “impose a sentence ‘sufficient, but

not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough v. United

States, 552 U.S. 85, 101 (2007) (quoting 18 U.S.C. § 3553(a)). Similar to the Section

3142(g) factors, the applicable Section 3553(a) factors include: (1) the nature and

circumstances of the offense and the defendant’s history and characteristics; (2) the need



       52   Govt. Resp. at 15.

       53   Id. at 15-16.

       54   Def.’s Mot. to Red. Sent. at 4; Govt. Resp. at 4.

       55   Def.’s Req. for Home Confinement or Comp. Release (ECF No. 47).


                                                      17
         Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 18 of 20




for the sentence to reflect the seriousness of the offense, promote respect for the law,

provide punishment, deter criminal conduct and protect the public from further crimes by

the defendant; (3) the kinds of sentences and sentencing ranges available; and (4) the

need to avoid unwarranted sentence disparities among defendants committing similar

offenses. 18 U.S.C. § 3553(a). 56

        Medina has served almost 67 months. With nine months’ good conduct credit, his

release date is scheduled for June 16, 2022. 57 He will serve ten years of supervised

release under stringent conditions. As a convicted felon, he will face numerous collateral

consequences in his life after release. 58 Thus, a reduced prison sentence will provide

punishment and deter future criminal conduct, and will not diminish the seriousness of his

offense and respect for the law.

        Medina has taken advantage of the various courses and programs available in

prison, including obtaining his GED and completing the BOP’s Residential Drug Abuse

Program (RDAP). 59 Upon release, he will live with his mother in Philadelphia. 60 His

mother is disabled, and he can help care for her. 61 These factors weigh in favor of a

sentence reduction.



        56Because Section 3553(a) establishes factors for courts to consider when initially imposing a
sentence, not every factor listed applies to the compassionate release context. United States v. Rodriguez,
451 F. Supp. 3d 392, 406 (E.D. Pa. 2020).

        57   “Find an inmate,” Federal Bureau of Prisons, https://www.bop.gov/inmateloc/.
        58   Collateral Consequences of Conviction Project, American Bar Association,
https://www.americanbar.org/groups/criminal justice/niccc/ (cataloging “over 45,000 federal and state
statutes and regulations that impose collateral consequences on persons convicted of crimes”).

        59   Def.’s Mot. to Red. Sent. at 17, Ex. B.
        60   Id. at 19.
        61   Id.


                                                       18
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 19 of 20




                                      Rehabilitation

       What has happened since a defendant was sentenced is relevant. It presents the

most up-to-date information and amplifies or supplements the history and characteristics

of the defendant. It informs the assessment of whether the defendant is deserving of any

or no reduction in his sentence, and whether he is a danger to the community. It also

provides insight into whether the defendant has been rehabilitated – an insight the

sentencing court did not have. Indeed, evidence of post-sentencing rehabilitation is

“highly relevant” to the Section 3553(a) factors. Pepper v. United States, 562 U.S. 476,

491 (2011). Hence, even though rehabilitation alone is not a ground for release or a

sentence reduction under Section 3582(c)(1)(A), see 28 U.S.C. § 994(t), it is a relevant

factor bearing on the analysis.

       During his more than five years in prison, Medina’s conduct and amenability to

rehabilitation have been revealed to prison authorities. Ironically, on consideration of a

motion under Section 3582, a court is in a better position to assess Medina’s potential for

rehabilitation than the sentencing court was. Thus, we shall consider Medina’s

rehabilitation together with other factors in the extraordinary and compelling analysis, the

danger to the community assessment, and the Section 3553(a) factors.

       Medina has shown that he is committed to his rehabilitation. While incarcerated,

he completed many educational and training courses on topics such as Spanish, personal

finance, drug education and commercial driving, and he obtained his GED. 62 Though he

struggled with substance abuse issues before his incarceration, he has dedicated himself




       62   Id. at 17, Ex. B.


                                            19
        Case 2:15-cr-00554-TJS Document 54 Filed 04/22/21 Page 20 of 20




to achieving and maintaining sobriety in prison. 63 He has completed RDAP, which the

BOP describes as its “most intensive treatment program.” 64 As the government concedes,

Medina chose to complete the 500-hour, nine-to-twelve month program despite the fact

that he was ineligible to receive the one-year sentence reduction afforded to other

participants. 65 He has had no disciplinary infractions in prison. His exemplary

rehabilitation and conduct in prison support a sentence reduction.

                                           Conclusion

       We find that the combination of the COVID-19 pandemic, Medina’s compromised

health, the risk of COVID-19 infection at USP Lewisburg, and the close proximity of his

release date constitute extraordinary and compelling reasons to grant a sentence

reduction. Medina’s obesity places him at grave risk of severe illness or death if he

continues to serve his sentence at USP Lewisburg. Medina is not a danger to the

community, and the Section 3553(a) factors support compassionate release. Therefore,

we shall grant Medina’s motion for a sentence reduction.




       63   Id. at 14.

       64 “Substance Abuse Treatment,” Federal Bureau of Prisons, https://www.bop.gov/inmates/custody

 and care/substance abuse treatment.jsp.

       65   Govt. Resp. at 5.

                                                20
